Citation Nr: 0323102	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-12 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

After the case was received by the Board in May 2002, the 
Board undertook additional development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2).  The following evidence 
was obtained:  a statement from S. D. Johnson, M.D., dated in 
December 2002; a statement from B. N. Moore, M.D., dated in 
December 2002; and two statements from the veteran.

Recently, however, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 
2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver.  The result 
is that the RO must review evidence developed by the Board 
and adjudicate the claim considering that evidence, as well 
as evidence previously of record.

Further, the Board notes that the veteran completed an 
"Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)" (VA Form 21-4142) in 
January 2003 with respect to recent clinical records from S. 
D. Johnson, M.D., for both skin cancer and hypertension.  
Although clinical records from Dr. Johnson, dated from 
December 1997 to July 1999, are currently of record, there is 
no evidence that more recent records were requested from him.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Please obtain the veteran's complete 
treatment records for hypertension and skin 
cancer from S. D. Johnson, M.D., beginning 
in July 1999.  The address for Dr. Johnson 
is: P. O. Box 1832, Jasper, Alabama 35502.

2.  The RO should then re-adjudicate the 
veteran's claims in light of the evidence 
added to the record since the last 
Supplemental Statement of the Case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a SSOC 
and be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

